11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.M.S., a child,                * From the 35th District
                                                     Court of Brown County,
                                                     Trial Court No. CV 12-04-110.

No. 11-13-00160-CV                                 * November 27, 2013

                                                   * Memorandum Opinion by Bailey, J.
                                                     (Panel consists of: Wright, C.J.,
                                                     Willson, J., Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.